PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
Banner & Witcoff, LTD
1100 13th Street NW
Suite 1200
Washington, DC 20005




In re Application of Meir Adest et al.
Application No.: 15/627,037
Filed: 19 Jun 2017
Attorney Docket No.: 007841.00337/US
For:  SYSTEM AND METHOD FOR PROTECTION DURING INVERTER SHUTDOWN IN DISTRIBUTED POWER INSTALLATIONS
::::::::




DECISION ON PETITION 




This is a decision on the petition filed on December 31, 2020, which is being treated as a petition filed under 37 CFR 1.1811 requesting that the Director of Technology Center 2800 exercise his supervisory authority and expunge certain inappropriate comments by the examiner on the record during prosecution of the above-identified application.2

The petition to expunge certain statements made by the examiner in the image file wrapper of the above-identified application is DENIED.

RELEVANT BACKGROUND

The above-identified application was filed on June 19, 2017.

Prosecution on the above-identified application resulted in a non-final Office action being issued on August 15, 2017.  Prior to the issuance of the non-final Office action on August 15, 2017, petitioner filed several information disclosure statements (IDS), each containing a large number of references.  In the non-final Office Action of August 15, 2017, examiner made remarks about the large number of references cited in each of the filed IDS and further made a request for information under 37 CFR 1.105(1)(ii) and (1)(viii) requesting that petitioner identify the relevant cited information that discloses subject matter relevant to the claimed invention.



Prosecution on the merits advanced, including the filing of several more IDS by petitioner.  A final Office action was issued on March 19, 2020, in which examiner made comments regarding the petitioner’s duty of disclosure and stated that by filing the large number of IDS and references, the petitioner was acting in bad faith.

Petitioner and examiner conducted interviews on July 6, 2020, and July 14, 2020 to discuss “the sheer complexity of the priority and subject matter relations of Discussed Applications3 has resulted in IDS submissions with a large number of references,” and that these references were filed in a good faith effort to comply with the duty of disclosure in view of the interference and court proceedings of other applications that are related by priority and/or subject matter with the two (2) patent families of the Discussed Applications. During the interviews, examiner stated that he believed the petitioner was not acting in bad faith and that he would withdraw the comments.

As the above-identified application moves through prosecution on the merits, the Petitioner has filed more IDS.  The application is currently under a final Office action, issued on February 23, 2021.  The examiner has not made any further comments on the IDS or references identified as relevant by petitioner.

The instant petition was filed on December 31, 2020, more than nine (9) months from the comments made in the Office action of March 19, 2020. The petition cites the specific comments in the Office actions of August 15, 2017, and March 19, 2020, that are asserted to be inappropriate and unprofessional.

OPINION

Preliminarily, the instant petition was filed on December 31, 2020, more than two (2) months after the most recent of examiner’s statements on March 19, 2020. Accordingly, the instant petition is DENIED as untimely.  See 37 CFR 1.181(f).

Pursuant to MPEP 2010, the examiner will not comment upon petitioner’s duty of disclosure.  Therefore, the comments made in the Office actions of March 19, 2020, and August 15, 2017, and cited with emphasis in the petition are clearly inappropriate under current Office policy.

In support of the request to expunge the inappropriate comments from the record, the petition cites In re Application of: Usda, et al. (2018 Commr. Pat. Lexis 24) citing Strickland v. Glasser, 214 USPQ 549, 551 (Comm’r Pats. 1980) where it was held that the Office may remove statements from the record found to be “of such a character as to warrant striking them.” It is agreed that the comments in the Office actions of March 19, 2020, and August 15, 2017, lack decorum and courtesy and are inappropriate.  While it is unfortunate and regrettable that the inappropriate comments were made, removing these comments would not serve any purpose as they have been repeated in the petition, which is part of the file wrapper.

Accordingly, even if the petition was timely filed, it would not be appropriate to grant the relief requested since the comments would remain in the record even if removed from specified the Office actions. The instant petition outlines each asserted inappropriate comment by the examiner, so expungement of those comments from the Office actions would not eradicate the comments from the image file wrapper.  


DECISION

For the reasons set forth above, the petition is DENIED.

Any inquiry regarding this decision should be directed to Jared Fureman, Supervisory Patent Examiner, Technology Center 2800, AU 2836, at (571) 272-2391.

/MINSUN O HARVEY/_______________________
MinSun O Harvey, Acting Director
Technology Center 2800
Electrical Circuits and Systems


MH:jf, jw





    
        
            
        
            
        
            
    

    
        1 It is noted that Petitioner is requesting relief under 37 CFR 1.59(b).  However, this relief is not available because 1.59(b) does not apply to the request for review and removal of comments made by examiner during prosecution.  Therefore, this petition is being treated as a petition under 37 CFR 1.181.
        2 Petitioner specifically requests the expungement of the examiner’s comments in: (1) the final Office action mailed March 19, 2020, (pages 3-4) and (2) the non-final Office action mailed August 15, 2017, (pages 3-4).
        3 “Discussed Applications” are referred by the petitioner as applications containing IDS that the Office objected to.